                                                    November 12, 2019
Filed Electronically via ECF
Honorable Ona T. Wang                         Memo Endorsed                   Application Granted.
U.S. Magistrate Judge
Daniel Patrick Moynihan Courthouse                                            SO ORDERED.
500 Pearl Street, Room 920
New York, NY 10007

Re:    Joseph Perrone v. Commissioner of Social Security
                                                                              _______________________
       Civil Action Number: 1:19-cv-05171-LTS-OTW
                                                                              Ona T. Wang       11/17/2019
       Dear U.S. Magistrate Judge Wang,                                       U.S. Magistrate Judge

        The undersigned writes on behalf of Plaintiff, with the consent of Defendant’s counsel, to
respectfully request an extension of time to file Plaintiff’s Motion for Judgment on the Pleadings
and supporting Memorandum of Law in the above matter, and to respectfully request approval of
the proposed amended briefing schedule.

        Plaintiff’s motion and brief are currently due Monday, November 18, 2019. The
undersigned requests a twenty-eight (28) day extension of time to file Plaintiff’s motion and
brief, or up to and including Monday, December 16, 2019. This is Plaintiff’s first request for an
extension and opposing counsel consents to this request. Plaintiff’s counsel seeks this extension
due to multiple, simultaneous filing deadlines, coupled with the large administrative record (at
nearly 1,500 pages) which prevents thorough and proper preparation of the brief by the current
deadline.

       In accordance with the Court’s Scheduling Order in this matter (Dkt. No. 5), Plaintiff
proposes the following briefing schedule:

           1. Plaintiff’s motion for judgment on the pleadings and supporting
              memorandum due December 16, 2019.

           2. The Commissioner’s responsive pleading and any cross-motion due
              February 14, 2020.

           3. Plaintiff’s reply (if any) due March 6, 2020.

       Thank you for your consideration.
                                                              Respectfully,

                                                              /s/ Howard D. Olinsky
                                                              Howard D. Olinsky, Esq.
